Citation Nr: 1609325	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 1, 2011. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service for November 1990 to May 1991, and from March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in St. Louis, Missouri, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 
30 percent rating effective March 21, 2007 (date of claim).  The Veteran appealed this decision.   

This case was previously before the Board in June 2012, where the Board granted a 50 percent rating from November 27, 2007 to January 2009, a 70 percent rating from January 7, 2009 through May 31, 2011, and a 100 percent rating from June 1, 2011 forward for the service-connected PTSD.  The Board also found that, though the TDIU issue was denied by an April 2012 rating decision, the Board retained jurisdiction over the matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); therefore, the Veteran was entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  For these reasons, the Board remanded the issue of TDIU for further development, including issuing a statement of the case and providing the Veteran with a VA examination.  

The Board finds that there has been substantial compliance with the directives of the June 2012 remand.  An April 2013 general examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  Additionally, a supplemental statement of the case was issued in April 2015.  As such, an additional remand to comply with the directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the period from March 21, 2007 to June 1, 2011, the Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of all service-connected disabilities; he was working full-time at substantially gainful employment.    


CONCLUSION OF LAW

The criteria for TDIU have not been met for the period from March 21, 2007 to June 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
 (5) effective date of the disability.  

A September 2011 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The September 2011 VCAA notice letter also attached a VA Form 21-8940, which solicited specific education/training, employment, and income information needed to substantiate a claim for TDIU;  thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist, the Veteran received a VA examination in April 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in June 2011 VA Form 21-8940, the Veteran asserted that the 
service-connected PTSD, shoulder, and neck disabilities forced resignation from employment in May 2011. 

Initially, the Board will address the relevant period on appeal.  A review of the procedural history reflects that the issue of entitlement to TDIU originated from a March 21, 2007 claim.  As such, the period relevant to the appeal begins on that date.  From March 21, 2007 to January 7, 2009, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met as no one service-connected disability was rated at 60 percent or more.  In the alternative, the combined schedular disability rating for all service-connected disabilities was 50 percent, which is less than the 70 percent threshold required under 38 C.F.R. § 4.16(a).  

From January 7, 2009 to June 1, 2011, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  For the period from January 7, 2009 to June 1, 2011, the combined schedular disability rating is at least 70 percent, which includes the following disabilities: PTSD, herniated disc post-operative microdiskectomy with fusion (hereinafter "neck disability"), headaches, a right shoulder disability, and right upper extremity radiculopathy.  As the Veteran has had a single disability rated 70 percent or more (PTSD), and as the combined schedular disability rating was at least 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) from January 7, 2009 to June 1, 2011 have been met. 

For the period from June 1, 2011 forward, the Veteran is in receipt of a 100 percent schedular disability rating for service-connected PTSD; therefore, the question of TDIU for the period from June 1, 2011 forward is rendered moot because the Veteran already has a "total" rating for the period from June 1, 2011 forward.  The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating based only on one disability (PTSD) had been granted, with a TDIU claim subsequently filed and claimed to be due to non-PTSD disabilities.  In Bradley, the appellant was not in receipt of a 100 percent schedular rating for PTSD at the time the claim for TDIU was filed and asserted to be due only to the PTSD.  The present case is distinguishable from Bradley because from June 1, 2011 the Veteran is in receipt of a total (100 percent) "total" schedular disability rating for PTSD for the period from June 1, 2011 forward; therefore, the schedular rating is not "less than total" to permit consideration for a TDIU from June 1, 2011 forward.  A TDIU from June 1, 2011 forward is rendered moot because as TDIU may only be considered, by regulation, "where the schedular rating is less than total."  38 C.F.R. § 4.14(a).  

Second, the 100 percent schedular disability rating for PTSD (a "total" disability rating) specifically rates on the basis of "total occupational impairment."  38 C.F.R. § 4.130.  The 100 percent disability rating for General Formula for Rating Mental Disorders is distinct from other rating criteria that rate only on specific symptoms, functional impairment, and occupational impairment that is less than total, that is, do not include a criterion of total occupational impairment.  A separate finding of TDIU, based only on non-PTSD service-connected disabilities, would necessarily constitute pyramiding (38 C.F.R. § 4.14) because, although it does so through the guise of SMC, it would be rating twice the very same "total" occupational impairment -- both as a 100 percent PTSD rating criterion (38 C.F.R. § 4.130) and as the "total" inability to follow substantially gainful employment, that is, as "totally disabled" by reason of other service-connected disabilities (38 C.F.R. § 4.16).  

Third, this Veteran's case is is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel in November 2009 because neither the Veteran nor the evidence has suggested the award of TDIU based on a separate service-connected disability or disabilities (separate from the PTSD).  The Veteran has attributed unemployability to all service-connected disabilities, which includes the service-connected PTSD that is rated 100 percent.  The Veteran has not asserted TDIU based only on the non-PTSD shoulder and neck disabilities.  See June 2011 VA Form 21-8940.  For these reasons, the period on appeal for entitlement to a TDIU is limited from March 21, 2007 (date of claim) to June 1, 2011 (the date the Veteran received a 100 percent schedular rating), and the issue of entitlement to a TDIU for the period from June 1, 2011 is rendered moot.  Sabonis v. Brown, 6 Vet app. 426 (1994).      

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities for the period from March 21, 2007 to June 1, 2011.  A June 2011 VA Form 21-8940 reflects the Veteran reported full-time employment as a drug task force police officer from January 2005 to May 21, 2011.  The June 2011 VA Form 21-8940 also reflects the Veteran listed two years of college and one year of police task force training (from 1996-1997).  In a September 2011 VA Form
21-4192, the Veteran's former employer listed employment beginning on January 1, 2005, and ending on May 31, 2011.  The signed form conveyed that the Veteran had been employed with the drug task force for the past six years, earning 
$49,367 during the previous 12 months, and was working eight hours a day as a part of a normal 40 hour work week.  It was noted that the Veteran had missed eight days of work over the previous 12 months due to disability.  

March 2007, November 2007, February 2009, June 2009, and October 2011 VA treatment records reflect the Veteran reported working as a drug control agent.  At the June 2007 VA examination, the Veteran reported full-time employment for the last five to ten years, while missing less than one week of work in the past 
12 months because of medical appointments.  

The Board finds that the weight of lay and medical evidence shows that from March 21, 2007 to June 1, 2011 the Veteran's service-connected disabilities have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Significantly, the evidence of records shows gainful employment from January 2005 through May 2011, and the Veteran has not contended otherwise.  The salary earned for this period is far above the poverty threshold, and the Veteran worked full time.  While the Board recognizes the work time missed for medical reasons, the evidence does not reflect that the amounts of work time lost have resulted in loss of income, or termination of employment.  During this period the Veteran was holding full-time substantially gainful employment.  

For these reasons, the Board finds that the undisputed evidence demonstrates that for the period prior to June 1, 2011 the criteria for a TDIU have not been met or more nearly approximated.  In cases such as this, where the law is dispositive and the case turns on the undisputed fact that the Veteran was working full-time at substantially gainful employment, the claim should be denied.  See Sabonis, 6 Vet. App. at 430.     


ORDER

A TDIU is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


